Citation Nr: 1703878	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Sean A. Kendell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 1946.  He died in July 2007.  The appellant is the Veteran's widow.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for VA death benefits because the appellant did not meet the eligibility requirements for such benefits.  For clarification, the Board has recharacterized the issue on appeal as entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

In a May 2013 decision, the Board denied the appellant's status as the Veteran's surviving spouse for VA death benefits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an August 2014 Order, the Court granted the motion, vacated the Board's May 2013 decision, and remanded this case to the Board for readjudication.

The Board again denied the appellant's status as the Veteran's surviving spouse for VA death benefits in an April 2015 decision.  The appellant also appealed this decision to the Court, and the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a February 2016 Order, the Court granted the motion, vacated the Board's April 2015 decision, and remanded this case to the Board for readjudication.  In a July 2016 decision, the Board remanded the claim so that the appellant could provide testimony at a Board videoconference hearing.  

The appellant testified at a Board videoconference hearing in November 2016.  A transcript of that hearing has been associated with the claims file.  As such, the Board finds that there has been substantial compliance with the Board's July 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married on July [redacted], 2006 and had no children together. 

2.  The Veteran died on July [redacted], 2007.

3.  Common law marriage is not recognized in Arizona, and the establishment of a marital relationship for VA purposes prior to the date of their July [redacted], 2006, marriage cannot otherwise be established.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case, the facts are not disputed and there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits. 

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2014).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2016).  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

A Certificate of Marriage from the State of Arizona shows that the Veteran and the appellant were married on July [redacted], 2006.  A certificate of death shows that the Veteran died on July [redacted], 2007, and that the marriage was terminated due to the Veteran's death.  The appellant does not dispute the validity of the marriage certificate or death certificates.  She acknowledged in June 2008 and May 2009 statements that she and the Veteran were married "just days short" or "two weeks short" of one year.  Further, the appellant did not have a child with the Veteran during their marriage or prior to the marriage.  

The appellant further contended that in the months prior to their actual date of marriage, she and the Veteran presented themselves as a married couple, as indicated in a prenuptial agreement processed months prior to the actual marriage.  In her June 2008 statement, the appellant specifically said that "the intent to
marry was being planned and that we presented ourselves as a couple in
the time prior to our actual wedding date."  Her May 2009 statement indicated that "we presented outselves [sic] as a married couple as indicated by the Pre-nuptial agreement months before our actual marriage date. We were combining our houses when the agreement was processed by the attorney approximately 2 months before the actual marriage."

In correspondence dated in December 2014, the appellant's son indicated that he was informed of the appellant's engagement to the Veteran in February 2006.  He further indicated that he had called his mother in May 2006 at which time the Veteran answered the telephone and indicated that the appellant was still sleeping, which the appellant's son interpreted as evidence that they were living together.  

In correspondence dated in January 2015, the appellant's brother indicated that he had visited the appellant in April 2006, at which time the appellant had "recently" begun a "committed, intimate relationship" with the Veteran.  The appellant's brother indicated that the Veteran had accompanied them throughout his visit, and that it was obvious to him that the appellant and Veteran were "cohabitating and clearly in love."  The appellant's brother further commented that in April 2006 the appellant and Veteran "presented themselves as a married couple, and were actively in the process of consolidating their individual households together."  

In correspondence dated in January 2015, the Veteran's daughter indicated that she had visited the Veteran and appellant on at least two occasions.  At the time of the first visit, the Veteran's daughter indicated that the Veteran and appellant "were a serious couple and had talked of marriage."  The Veteran's daughter indicated that the Veteran had already moved into the appellant's house at that time.   She indicated it was sometime after her second visit that she was informed the Veteran and appellant had gotten married.  

In a March 2015 statement, the appellant indicated that she began seeing the Veteran in 2005, and that they went on vacation to Costa Rica "as a couple" in December 2005.  She indicated that they then continued to cohabit and lived mostly in her house until they were married on July [redacted], 2006, at which time the Veteran sold his house and the appellant's house became their official residence.  The appellant also added that, prior to her marriage to the Veteran, her friends "looked at us as a couple since we were always together."  

At her November 2016 Board videoconference hearing, the appellant argued that although the Veteran died two weeks prior to their one year marriage anniversary, she was legally married to the Veteran "under God" prior to her officially recognized marriage date on July [redacted], 2006, because they were cohabitating and presenting themselves as a married couple several months before the official, legally recognized wedding.  The appellant indicated that neither she nor the Veteran were aware that common law marriage was not recognized by the state of Arizona during the time they were living together.  With respect to the question of why the appellant and Veteran had an official wedding if they already believed they were married under the common law, the appellant testified that "after we got engaged, very shortly thereafter, we found out that [the Veteran] had fourth stage lung cancer and he did not want to die without God's love.  He didn't want to just live like that, he wanted marriage so we agreed to marry."  With respect to the question of why the appellant and Veteran entered into a premarital agreement if they already believed they were married under the common law, the appellant testified that they both had children and wanted our property to go to the proper child upon death or dissolution of the marriage.  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c) (West 2014); 38 C.F.R. §3.1(j) (2016).  The State of Arizona, the state in which the appellant and the Veteran resided together, does not recognize common-law marriages created within the state.  See A.R.S. § 25-111.

Where an attempted marriage of a claimant to a Veteran was invalid by reason of a legal impediment, the marriage can nevertheless be deemed valid if: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52 (2016).
VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage is not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Sandoval, 7 Vet. App. at 9-10.

Competency is a legal concept in determining whether evidence may be considered; in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

Here, the Board does not find that the appellant and the Veteran were in an attempted common law marriage one year or more prior to the Veteran's death.  In this regard, a January 2006 letter from the Veteran's attorney shows that a conference was held in December 2005 because the Veteran and the appellant were considering marriage and desired a premarital agreement.  In a December 2005 document addressed to his attorney, the Veteran stated that "per our phone conversation last Wednesday I am adding the following comments regarding the draft pre-marital agreement."  In item 3 of that document, the Veteran stated that "tentative plans are for [appellant] to sell [her home] first and move in with me."  Thus, as of December 2005, the appellant and the Veteran were not living together.  Indeed, the appellant testified at her hearing that she did not begin to cohabitate with the Veteran until January 2006, and conceded in her March 2016 statement that they maintained separate households until their official wedding in July 2006, at which time the Veteran sold his house and the appellant's house became their official residence.  

Notably, the premarital agreement was not signed by the parties and notarized until July 28, 2006.  The premarital agreement specifically stated the appellant and the Veteran planned to get married within the next 30 days.  A marriage license was issued that day, and they were married three days later, on July [redacted], 2006.  This evidence contradicts the appellant's May 2009 statement that the premarital agreement was being processed approximately two months before their actual marriage.  Importantly, the premarital agreement contained a clause that stated "no agreements or rights before marriage."  It is logical to conclude that if the Veteran and the appellant considered themselves legally married prior to July [redacted], 2006, this clause would not have been included in the premarital agreement.  Thus, contrary to the appellant's June 2008 and May 2009 statements, the more probative evidence does not indicate that she and the Veteran had been presenting themselves as a married couple prior to their July [redacted], 2006 marriage.  Therefore, the more probative evidence does not show that the appellant and the Veteran were in an attempted common law marriage one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.52.  

Furthermore, to the extent that the appellant has testified that she was unaware of the legal impediment to common law marriage in Arizona, the Board does not find this assertion to be credible.  Notably, with respect to the question of why the appellant and Veteran had an official wedding in July 2006 if they already believed they were married under the common law prior to that date, the appellant testified at her November 2016 hearing that "after we got engaged, very shortly thereafter, we found out that [the Veteran] had fourth stage lung cancer and he did not want to die without God's love.  He didn't want to just live like that, he wanted marriage so we agreed to marry."  However, by this account, the appellant and Veteran were not aware of the Veteran's lung cancer diagnosis until after their engagement, which still does not answer the question as to why they would have become engaged if they believed they were already married under the common law.  See Caluza, supra, (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  As such, the Board affords the statements of the appellant, to include the statement that she believed she was married to the Veteran under the common law of the state of Arizona prior to July [redacted], 2006, very little probative weight.  

The Board also acknowledges the various correspondences from the relatives of the appellant and Veteran describing their interactions with the couple prior to their official marriage in July 2006.  However, merely sleeping over each other's separate houses (which, by the appellant's own admission, they maintained until the time of their official marriage in July 2006), spending time together, being in a "committed, intimate relationship," and discussing their intent to marry in the future does not demonstrate that the appellant and Veteran believe they were married under the common law prior to July [redacted], 2006.  

In summary, the appellant and the Veteran were not legally married for one year prior to the Veteran's death in July 2007 and did not have a child together.  The appellant and the Veteran were not in an attempted common law marriage for one year or more prior to his death.  The preponderance of the evidence of record is against the appellant's claim that she is entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54.  Therefore, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the appellant's arguments, and the law has been considered in the most favorable light possible; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The appellant and the Veteran were not legally married for at least one year prior to the Veteran's death on July [redacted], 2007, there is no common law marriage of record, as this practice is not recognized in the State of Arizona, and there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.  See 38 C.F.R. § 3.1(j).  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  While the Board is sympathetic to the appellant's circumstances, the Board finds that the weight of the evidence is against a finding that the appellant is the Veteran's surviving spouse for VA death benefits purposes; therefore, the question of entitlement to DIC benefits is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


